     Case 2:19-cv-01865-KJM-EFB Document 27 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY D. RAY,                                     No. 2:19-cv-1865-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    OGNJEN PETRAS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He again requests that the court appoint counsel. As plaintiff was previously

19   informed (ECF No. 20), district courts lack authority to require counsel to represent indigent

20   prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989).

21   In exceptional circumstances, the court may request an attorney to voluntarily to represent such a

22   plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991);

23   Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether

24   “exceptional circumstances” exist, the court must consider the likelihood of success on the merits

25   as well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

26   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered

27   those factors, the court still finds there are no exceptional circumstances in this case.

28   /////
                                                          1
     Case 2:19-cv-01865-KJM-EFB Document 27 Filed 08/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 26) is denied.
 3   DATED: August 12, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
